Citation Nr: 1713135	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This case was previously before the Board in October 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

In his August 2013 substantive appeal, the Veteran requested a video hearing before a member of the Board.  A hearing was scheduled in November 2014, and the Veteran was notified of the date, time, and location of the scheduled hearing in a September 2014 letter.  It was indicated by the VA RO that the Veteran canceled his hearing.  However, a review of the record does not show any documentation that the Veteran or his representative withdrew the Veteran's hearing request in writing, or that the VA RO received a verbal withdrawal request.  Therefore, the Board finds that the Veteran should be afforded the opportunity to report for his requested hearing.  Because videoconference hearings before the Board are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




